The committee on the judiciary having been instructed,3 by an order of the house, “to inquire whether any, and, if any, what further legislation is necessary to secure the right of suffrage to citizens residing in towns where no state or county tax is assessed,” reported thereon as follows:—
*415"That they have examined this subject with the care which its importance demanded, and they have now the honor to lay before the house the result at which they have arrived.
The order directs the committee to inquire, whether any further ‘legislation’ upon this subject is necessary; and if they were confined to a literal construction of the order, it would be sufficient for them to report, that the right of suffrage, being secured to the citizens of the commonwealth by the constitution, no legislation could remedy any infringement of that right — nothing short of an amendment of the constitution.
Eat the committee believed, that it was the intention of the mover, and in accordance with the wishes of the house, that they should take a larger view of the question, and state, their opinion on the several cases, which gave rise to the order of inquiry, and of the necessity of any amendment of the constitution.
There are four towns at least in the commonwealth, in which no state or county tax has been assessed within two years preceding the recent election, viz.: Edgartown, Tisbury, and Chilmark, in the county of Dukes county, and Chelsea, in the county of Suffolk. And it has been questioned and debated, whether the inhabitants of these towns were not, therefore, deprived of the elective franchise. The committee believe, that they are entitled to vote and to be represented, for the reasons following:—
The last clause of the third article of the amendments of the constitution contains the following provision : ‘Every citizen, who shall be, by law, exempted from taxation, and who shall be, in all other respects, qualified as above mentioned, shall have a right to vote,’ &e.
The inhabitants of the towns in, the county of Dukes county contend, that they were exempted by law from taxation. And appears, that they were required by law to provide a fireproof building for keeping the county records, and that a sum sufficient for that purpose was accordingly raised by taxation ; but by a resolve of the legislature of April 1,1839, duly approved, they were authorized, instead thereof, to provide fire*416proof safes, and to appropriate the remainder of the money to defray the contingent expenses of the county. The difference in the cost of the articles, which they were first required to purchase, and those which they were authorized afterwards to substitute for them, has left a sufficient sum in the treasury to meet the ordinary wants of the county. And the committee are therefore of opinion, that they were by law exempted from taxation, and were, on this ground, entitled to vote.
In regard to the town of Chelsea, the 14th chapter of the Revised Statutes, section 34, contains this provision : ‘ In the assessment of county taxes, for the county of Suffolk, the town of Chelsea shall not be taxed for county purposes.’ The committee are therefore of opinion, that the inhabitants of that town were also by law exempted from taxation, and were and are entitled to vote, and to be represented under this clause of the constitution.
And the committee would beg leave to express the opinion, generally, that, where no state or county tax has been assessed upon a town, it would be equivalent to an exemption by law from taxation, and that the inhabitants of such town would consequently be entitled to vote.
The committee, therefore, report, that no further legislation is necessary, and they beg leave to be discharged from the further consideration of this subject.”
This report was agreed to.1

 Same, 68.


 62 J. H. 102, 360.